


EXHIBIT 10.1

STOCK EXCHANGE
AND REORGANIZATION AGREEMENT

     THIS STOCK EXCHANGE AND REORGANIZATION AGREEMENT (together with all
Schedules and Exhibits hereto, this “Agreement”), dated as of October 22, 2009,
is entered into by and among Tianwei International Development Corporation, an
Oregon corporation (“TIDC”), CAOPU Enterprise Limited, a company organized under
the laws of the British Virgin Islands, (“CAOPU”), London Financial Group Ltd.,
a company organized under the laws of the British Virgin Islands (“LFG”),
Phoebus Investment Development Group, Ltd., a company organized under the laws
of the British Virgin Islands (“Phoebus”), Mobile Presence Technologies, Inc., a
Delaware corporation with offices at 51 Belmont Avenue, Northampton, MA 01060
(“MBPI”) and Timothy Lightman (“TL”).

RECITALS:

     WHEREAS, CAOPU, LFG and Phoebus are the owners of 19,200 (96%), 266 (1.33%)
and 534 (2.67%) shares, respectively, of the issued and outstanding capital
stock of TIDC which in the aggregate constitutes 100% of the issued and
outstanding capital stock of TIDC;

     WHEREAS, each of the CAOPU, LFG and Phoebus desires to sell to MBPI, and
MBPI desires to purchase from each CAOPU, LFG and Phoebus all of the issued and
outstanding shares of TIDC owned by each of them (the “TIDC Shares”) in exchange
for an aggregate of 1,543,500 shares of MBPI Common Stock (as defined below)
(the “Share Exchange”);

     WHEREAS, TL is the owner of 975,000 shares of MBPI Common Stock (“TL’s MBPI
Shares”) representing approximately 93% of the total 1,046,500 issued and
outstanding shares of MBPI common stock;

     WHEREAS, prior to the Closing, TL shall deliver to MBPI for cancellation a
stock certificate or stock certificates representing 875,000 of TL’s MBPI Shares
(the “Cancellation”);

     WHEREAS, MBPI is subject to the reporting requirements of the Securities
and Exchange Commission, pursuant to Section 15(d) of the Securities and
Exchange Act of 1934, as amended;

     WHEREAS, simultaneously with the Closing, all of the directors and officers
of MBPI shall resign and be replaced by designees of CAOPU;

     WHEREAS, prior to or simultaneously with the Closing, pursuant to a
separate Assignment and Assumption Agreement by and between MBPI and TL, in the
substantially the form annexed as Exhibit A, MBPI shall sell to TL all of the
assets of MBPI and TL shall assume the liabilities of MBPI;

     WHEREAS, immediately following the Closing (i) MBPI shall own 100% of the
issued and outstanding capital stock of TIDC, (ii) CAOPU shall own 1,481,160
shares 86.4% of the then issued and outstanding MBPI Common Stock, (iii) LFG
shall own 20,529 shares 1.20% of the then issued and outstanding MBPI Common
Stock, and (iv) Phoebus shall own 41,211 shares 2.4% of the then issued and
outstanding MBPI Common Stock;

     NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements hereinafter set forth, and intending to be legally
bound hereby, the parties hereto agree as follows:

--------------------------------------------------------------------------------




ARTICLE I.
DEFINITIONS

1.1 Definitions. When used in this Agreement, the following terms shall have the
meanings set forth below (such meanings being equally applicable to both the
singular and plural form of the terms defined):

     (a) “Business Day” means any day other than Saturday, Sunday and any day on
which banking institutions in the United States are authorized by law or other
governmental action to close.

     (b) “Closing” shall have the meaning set forth in a later section of this
Agreement.

     (c) “Contract” means any contract, agreement, indenture, lease, conditional
sales contract, license, commitment or other arrangement, whether written or
oral.

     (d) “Exchange Act” means the Securities and Exchange Act of 1934, as
amended, or any similar federal statute, and the rules and regulations of the
SEC thereunder, all as the same shall be in effect at the time.

     (e) “Forward Split” shall have the meaning set forth in Section 6.2(g).

     (f) “GAAP” means generally accepted accounting principles, consistently
applied, as in effect in the United States.

     (g) “Governmental Authority” means any government or governmental or
regulatory, legislative, executive authority thereof, or commission, department
or political subdivision thereof, whether federal, state, regional, municipal,
local or foreign, or any agency, instrumentality or authority thereof, or any
court or arbitrator (public or private).

     (h) “Indemnified Party” shall have the meaning set forth in a later section
of this Agreement.

     (i) “Indemnifying Party” shall have the meaning set forth a later section
of this Agreement.

     (j) “Knowledge” or “knowledge” means with respect to any Person, (x) such
Person is actually aware of such fact or matter or (y) such Person should
reasonably have been expected to discover or otherwise become aware of such fact
or matter after reasonable investigation, and for purposes hereof it shall be
assumed that such Person has conducted a reasonable investigation of the
accuracy of the representations and warranties set forth herein.

2

--------------------------------------------------------------------------------




     (k) “Law” means any federal, state, county, or local laws, statutes,
regulations, rules, codes, ordinances, Orders, decrees, judgments or injunctions
enacted, adopted, issued or promulgated by any Governmental Authority, from time
to time.

     (l) “Liability” means any liability or obligation of whatever kind or
nature (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due), including any liability for
Taxes.

     (m) “Lien” means any mortgage, deed of trust, pledge, lien, claim, security
interest, covenant, restriction, easement, preemptive right, or any other
encumbrance or charge of any kind including, without limitation, any conditional
sale or other title retention agreement, any lease in the nature thereof, and
any lien or charge arising by statute or other law.

     (n) “Loss” or “Losses” means any and all liability, damages, fines, fees,
penalties and expenses whether or not arising out of litigation, including
without limitation, interest, reasonable expenses of investigation, court costs,
reasonable out-of-pocket fees and expenses of attorneys, accountants and other
experts or other reasonable out-of-pocket expenses of litigation or other legal
proceedings, incurred in connection with the rightful enforcement of rights
under this Agreement against any Party hereto, and whether or not arising out of
third party claims against an Indemnified Party.

     (o) “MBPI Business and Assets” means the MBPI business as conducted
immediately prior to the Closing and the assets used in connection therewith and
excludes the TIDC Shares.

     (p) “MBPI Common Stock” means the common stock of MBPI, having a par value
of $0.0001 per share.

     (q) “MBPI Shares” means the 1,543,500 shares of MBPI Common Stock to be
issued to CAOPU, LFG and Phoebus collectively in the Share Exchange.

     (r) “Order” means any order, injunction, judgment, decree, ruling, writ,
assessment or arbitration award (in each such case whether preliminary or
final).

     (s) “Party” means any of TIDC, CAOPU, LFG, Phoebus, MBPI or TL
individually.

     (t) “Parties” means TIDC, CAOPU, LFG, Phoebus, MBPI and TL collectively.

3

--------------------------------------------------------------------------------




     (u) “Person” means any individual, corporation, partnership, limited
liability company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or other entity.

     (v) “Purchase Right” with respect to any Person means any security, right,
subscription, warrant, option or other Contract that gives the right to purchase
or otherwise receive or be issued any shares of capital stock or other equity
interests of such Person or any security of any kind convertible into or
exchangeable or exercisable for any shares of capital stock or other equity
interests of such Person.

     (w) “SCAC” means Shandong Caopu Arts & Crafts Co., Ltd., a company
organized under the laws of the People’s Rebublic of China.

     (x) “SEC” means the United States Securities and Exchange Commission.

     (y) “Securities Act” means the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations of the SEC thereunder,
all as the same shall be in effect at the time.

     (z) “Share Exchange” has the meaning set forth in the Recitals of this
Agreement.

     (aa) “Tax” means any and all taxes, charges, fees, levies or other
assessments, including, without limitation, local and/or foreign income, net
worth, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, share
capital, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, sales, use, service,
service use, transfer, registration, recording, ad-valorem, value-added,
alternative or add-on minimum, estimated, or other taxes, assessments or charges
of any kind whatsoever, including any interest, penalty, or addition thereto,
whether disputed or not.

     (bb) “Tax Return” means any return, report or similar statement required to
be filed with respect to any Tax (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return or
declaration of estimated Tax.

     (cc) “Transaction Documents” means this Agreement and all other agreements,
documents, instruments or certificates delivered in connection with this
Agreement.

     (dd) “TIDC Shares” means the 20,000 issued and outstanding shares of
capital stock of TIDC owned by CAOPU, LFG and Phoebus.

4

--------------------------------------------------------------------------------





1.2    Recitals. The above Recitals are hereby incorporated by reference into
this agreement as if fully stated herein.

1.3    Construction and Interpretation.

     (a) Unless the context of this Agreement otherwise requires, (i) words of
any gender include the other gender; (ii) words using the singular or plural
number also include the plural or singular number, respectively; (iii) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement; (iv) the terms “Article” or “Section” refer to the specified
Article or Section of this Agreement; (v) the word “including” does not imply
any limitation to the item or matter mentioned; and (vi) the phrases “ordinary
course of business” and “ordinary course of business consistent with past
practice” refer to the businesses and practices of MBPI, TIDC, SCAC and CAOPU.

     (b) All accounting terms used herein and not expressly defined herein shall
have the meanings given to them under GAAP.

     (c) All dollar amounts shall be in U.S. dollars.

ARTICLE II.
SHARE EXCHANGE; REORGANIZATION

2.1    Share Exchange. Subject to the terms and conditions of this Agreement, on
the Closing Date:

     (a) CAOPU, LFG and Phoebus shall sell, assign, transfer, convey, and
deliver to MBPI, all of the TIDC Shares owned by each of them as set forth on
Schedule 2.1(a) attached hereto, and MBPI shall purchase from CAOPU, LFG and
Phoebus all of the TIDC Shares; and

     (b) MBPI shall issue to each of CAOPU, LFG and Phoebus in exchange for the
TIDC Shares that number of MBPI Shares as set forth opposite each of their names
on Schedule 2.1(a) attached hereto.

2.2    Assignment and Assumption Agreement. Simultaneously with or immediately
following the Closing, pursuant to the Assignment and Assumption Agreement by
and between MBPI and TL, MBPI shall assign to TL all of the MBPI Assets and
Business (excluding the TIDC Shares), and TL shall assume all of the MBPI
Liabilities outstanding immediately prior to the Closing (the “Asset Sale”).

ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF CAOPU AND TIDC

CAOPU and TIDC, jointly and severally, represent and warrant to MBPI and TL as
follows:

3.1    Ownership of TIDC. CAOPU holds of record and owns beneficially the TIDC
Shares set forth opposite its name on Schedule 2.1(a) hereto free and clear of
any restrictions on transfer (other than any restrictions under applicable state
or federal securities laws), Taxes, Liens, options, warrants, Purchase Rights,
contracts, commitments, equities, claims, and demands. CAOPU is not a party to
any option, warrant, Purchase Right, or other contract or commitment (other than
this Agreement) that could require CAOPU to sell, transfer, or otherwise dispose
of any TIDC Shares. CAOPU is not a party to any voting trust, proxy, or other
agreement or understanding with respect to the voting of any capital stock of
TIDC. There are no outstanding stock appreciation, phantom stock, profit
participation, or similar rights with respect to TIDC. There are no voting
trusts, proxies, or other agreements or understandings with respect to the
voting of any capital stock of TIDC. CAOPU has the power, authority and legal
capacity to sell, transfer, assign and deliver the TIDC Shares as provided in
this Agreement, and such delivery will convey to MBPI good and marketable title
to the TIDC Shares, free and clear of all Liens.

5

--------------------------------------------------------------------------------




3.2    Valid Corporate Existence; Qualification - CAOPU. CAOPU is duly
organized, validly existing and in good standing under the laws of the British
Virgin Islands and has all requisite power and authority to own, lease, use and
operate its properties and assets and to carry on its business as and in the
jurisdictions such properties and assets are owned, leased, used and operated
and as such business is presently conducted. CAOPU is duly qualified, licensed,
authorized or admitted to do business and is in good standing under the laws of
each jurisdiction in which the ownership, use, operation or leasing of its
properties and assets, or the conduct or nature of its business, requires such
qualification, licensing, authorization or admission. CAOPU has delivered to
MBPI true and complete copies of CAOPU’s Memorandum and Articles of Association
and such other constituent instruments of CAOPU as may exist, each as amended to
the date of this Agreement (as so amended, the “CAOPU Constituent Instruments”).
The copies of the CAOPU Constituent Instruments attached hereto as Schedule 3.2,
are true, complete and correct.

3.3    Valid Corporate Existence; Qualification - TIDC. TIDC is duly organized,
validly existing and in good standing under the laws of the State of Oregon and
has all requisite power and authority to own, lease, use and operate its
properties and assets and to carry on its business as and in the jurisdictions
such properties and assets are owned, leased, used and operated and as such
business is presently conducted. TIDC is duly qualified, licensed, authorized or
admitted to do business and is in good standing under the laws of each
jurisdiction in which the ownership, use, operation or leasing of its properties
and assets, or the conduct or nature of its business, requires such
qualification, licensing, authorization or admission. CAOPU has delivered to
MBPI true and complete copies of TIDC’ certificate of incorporation and bylaws
and such other constituent instruments of TIDC as may exist, each as amended to
the date of this Agreement (as so amended, the “TIDC Constituent Instruments”).
The copies of the TIDC Constituent Instruments attached hereto as Schedule 3.3,
are true, complete and correct.

3.4    Valid Corporate Existence; Qualification – SCAC. SCAC is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation. SCAC has all requisite power and authority to
own, lease, use and operate its properties and assets and to carry on the
business in which it is engaged as and in the jurisdictions such properties and
assets are owned, leased, used and operated and as such business is presently
conducted. SCACis duly qualified, licensed, authorized or admitted to do
business and is in good standing under the laws of each jurisdiction in which
the ownership, use, operation or leasing of its properties and assets, or the
conduct or nature of its business, requires such qualification, licensing,
authorization or admission. CAOPU has delivered to MBPI true and complete copies
of each of the SCAC charter documents and such other constituent instruments of
SCAC as may exist, each as amended to the date of this Agreement (as so amended,
the “SCACConstituent Instruments”). The copies of the SCAC Constituent
Instruments attached hereto as Schedule 3.4, are true, complete and correct.

6

--------------------------------------------------------------------------------




 

3.5    Authority; Enforceability. CAOPU and TIDC each have full power, authority
and legal capacity to enter into this Agreement and the other Transaction
Documents to which they are a party and to perform their obligations hereunder
and thereunder. The execution, delivery and performance of this Agreement and
the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby have been duly and validly authorized and
approved by all required actions of CAOPU’s board of directors and stockholders
and no other actions on the part of CAOPU’s board of directors or stockholders
are necessary to authorize and approve this Agreement and the other Transaction
Documents and the transactions contemplated hereby and thereby. This Agreement
has been duly executed and delivered by CAOPU and TIDC and constitutes valid and
binding obligations of CAOPU and TIDC, enforceable against each of them in
accordance with its terms. At Closing, all other Transaction Documents to be
executed and delivered by CAOPU and/or TIDC shall have been duly executed and
delivered by CAOPU and/or TIDC. All other Transaction Documents executed and
delivered by CAOPU and/or TIDC shall constitute valid and binding obligations of
CAOPU and/or TIDC, enforceable against each of them in accordance with their
terms.

3.6    Capitalization of TIDC. The authorized capital stock of TIDC consists
solely of common shares, of which 20,000 are issued and outstanding. Upon the
Closing, MBPI will own one hundred (100%) percent of the issued and outstanding
capital stock of TIDC. All of the TIDC Shares have been duly authorized and
validly issued and are fully paid and non-assessable. All of the issued and
outstanding capital stock of TIDC has been issued in compliance with all
applicable Law. There are no outstanding Purchase Rights with respect to the
capital stock of TIDC or agreements, arrangements or understandings to issue
Purchase Rights with respect to the capital stock of TIDC, nor are there any
preemptive rights or agreements, arrangements or understandings to issue
preemptive rights with respect to the issuance or sale of the capital stock of
TIDC. TIDC does not control, directly or indirectly, or have any direct or
indirect equity participation in any corporation, partnership, trust, or other
business association that is not a TIDC Subsidiary.

3.7    Capitalization of SCAC. Schedule 3.7 attached hereto sets forth for SCAC
(i) its name and jurisdiction of incorporation, (ii) the number of authorized
shares for each class of its capital stock, (iii) the number of issued and
outstanding shares of each class of its capital stock, the names of the holders
thereof, and the number of shares held by each such holder, and (iv) the number
of shares of its capital stock held in treasury. All of the issued and
outstanding shares of capital stock of SCAC have been duly authorized and are
validly issued, fully paid, and non-assessable. All of the issued and
outstanding shares of capital stock of SCAC have been issued in compliance with
all applicable Law. Except as set forth on Schedule 3.7, TIDC holds of record
and owns beneficially all of the outstanding shares of SCAC, free and clear of
any restrictions on transfer (other than restrictions under applicable state or
federal securities laws), Taxes, Liens, options, warrants, Purchase Rights,
contracts, commitments, equities, claims, and demands. There are no outstanding
or authorized options, warrants, Purchase Rights, or other contracts or
commitments that could require any of TIDC and SCAC to sell, transfer, or
otherwise dispose of any capital stock of SCAC or that could require SCAC to
issue, sell, or otherwise cause to become outstanding any of its own capital
stock. There are no outstanding stock appreciation, phantom stock, profit
participation, or similar rights with respect to SCAC. There are no voting
trusts, proxies, or other agreements or understandings with respect to the
voting of any capital stock of SCAC. Neither TIDC nor SCAC controls directly or
indirectly or has any direct or indirect equity participation in any
corporation, partnership, trust, or other business association. Neither TIDC nor
SCAC owns or has any right to acquire, directly or indirectly, any outstanding
capital stock of, or other equity interests in, any Person.

7

--------------------------------------------------------------------------------




3.8     No Conflicts. Neither the execution and delivery by CAOPU and TIDC of
this Agreement and the other Transaction Documents, the consummation of the
transactions contemplated hereby or thereby, nor compliance by CAOPU and TIDC
with any of the provisions hereof or thereof (a) conflict with, or result in the
breach of, any provision of either of the CAOPU Constituent Instruments, the
TIDC Constituent Instruments or the SCAC Constituent Instruments, (b) conflict
with, violate, result in the breach or termination of, or constitute a default
or give rise to any right of termination or acceleration or right to increase
the obligations or otherwise modify the terms thereof under any material Permit
or any Order to which either TIDC, CAOPU, or SCAC is a party or any material
Contract to which TIDC, CAOPU, or SCAC or any of their respective properties or
assets is bound, (c) constitute a violation of any Law applicable to CAOPU, TIDC
or SCAC or (d) result in the creation of any Lien upon the properties or assets
of CAOPU, TIDC or SCAC.

3.9     Consents. Other than those which have been obtained by CAOPU and/or
TIDC, no consent, waiver, approval, Order, Permit or authorization of, or
declaration or filing with, or notification to, any Person or Governmental
Authority (collectively, “Consents”) is required on the part of CAOPU or TIDC to
enable each of them to enter into and deliver this Agreement or the Transaction
Documents, and to carry out all of the transactions contemplated hereby or
thereby or the compliance by CAOPU and TIDC with any of the provisions hereof or
thereof.

3.10    Purchase Entirely for Own Account. The MBPI Shares proposed to be
acquired by CAOPU hereunder will be acquired for investment for its own account,
and not with a view to the resale or distribution of any part thereof, and CAOPU
has no present intention of selling or otherwise distributing MBPI Shares,
except in compliance with applicable securities laws.

3.11    Non-Registration. CAOPU understands that the MBPI Shares have not been
registered under the Securities Act and, if issued in accordance with the
provisions of this Agreement, will be issued by reason of a specific exemption
from the registration provisions of the Securities Act which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
CAOPU’s representations as expressed herein.

3.12    Accredited Investor. CAOPU is an “accredited investor” within the
meaning of Rule 501 under the Securities Act and was not organized for the
specific purpose of acquiring MBPI Shares.

3.13    Officers and Directors. Schedule 3.11 attached hereto sets forth a true
and correct list of the officers and directors of TIDC and SCAC.

8

--------------------------------------------------------------------------------





3.14   Financial Information. Attached hereto as Schedule 3.12 are the
followingfinancial statements of SCAC (collectively, the “SCAC Financial
Statements”): (i) the audited financial statements of SCAC as at and for the
year ended ____________ (“SCAC Audited Financial Statements”) which have been
audited by ______________, and (ii) the unaudited interim financial statements
of SCAC as at and for the period ended __________ (“SCAC Interim Financial
Statements”). The SCAC Financial Statements (including the notes thereto) have
been prepared in accordance with GAAP throughout the periods covered thereby,
are true accurate and complete and contain all adjustments and disclosures
required under GAAP.


3.15    Events Subsequent to SCAC Audited Financial Statements. Since the date
of the SCAC Audited Financial Statements, there has not been any change that
would be (or could reasonably be expected to be) materially adverse to the
business, assets, condition (financial or otherwise), or operations of SCAC.
Without limiting the generality of the foregoing, since that date:

 

     (a) neither TIDC nor SCAC, has sold, leased, transferred, or assigned any
of its assets, tangible or intangible, other than for a fair consideration in
the ordinary course of business;

     (b) neither TIDC nor SCAC has entered into any agreement, contract, lease,
or license (or series of related agreements, contracts, leases, and licenses)
either involving more than $100,000 or outside the ordinary course of business;

     (c) no party has accelerated, terminated, modified, or cancelled any
agreement, contract, lease, or license (or series of related agreements,
contracts, leases, and licenses) involving more than $100,000 to which TIDC or
SCAC is a party or by which it is bound;

     (d) neither TIDC nor SCAC has imposed any Liens upon any of its assets,
tangible or intangible;

     (e) neither TIDC nor SCAC has made any capital expenditure (or series of
related capital expenditures) either involving more than $100,000 or outside the
ordinary course of business;

     (f) neither TIDC nor SCAC has made any capital investment in, any loan to,
or any acquisition of the securities or assets of, any other Person (or series
of related capital investments, loans, and acquisitions) either involving more
than $$100,000 or outside the ordinary course of business;

     (g) neither TIDC nor SCAC has issued any note, bond, or other debt security
or created, incurred, assumed, or guaranteed any indebtedness for borrowed money
or capitalized lease obligation either involving more than $$100,000 singly or
$500,000 in the aggregate;

     (h) neither TIDC nor SCAC has delayed or postponed the payment of accounts
payable and other Liabilities outside the ordinary course of business;

9

--------------------------------------------------------------------------------




     (i) neither TIDC nor SCAC has cancelled, compromised, waived, or released
any right or claim (or series of related rights and claims) either involving
more than $$100,000 or outside the ordinary course of business;

     (j) neither TIDC nor SCAC has transferred, assigned, or granted any license
or sublicense of any rights under or with respect to any of its intellectual
property;

     (k) there has been no change made or authorized in the TIDC Constituent
Instruments or the SCAC Constituent Instruments;

     (l) neither TIDC nor SCAC has issued, sold, or otherwise disposed of any of
its capital stock, or granted any options, warrants, or other rights to purchase
or obtain (including upon conversion, exchange, or exercise) any of its capital
stock;

     (m) neither TIDC nor SCAC has declared, set aside, or paid any dividend or
made any distribution with respect to its capital stock (whether in cash or in
kind) or redeemed, purchased, or otherwise acquired any of its capital stock;

     (n) neither TIDC nor SCAC has experienced any damage, destruction, or loss
(whether or not covered by insurance) to its property;

     (o) neither TIDC nor SCAC has made any loan to, or entered into any other
transaction with, any of its directors, officers, and employees outside the
ordinary course of business;

     (p) neither TIDC nor SCAC has entered into or terminated any employment
contract or collective bargaining agreement, written or oral, or modified the
terms of any existing such contract or agreement;

     (q) neither TIDC nor SCAC has granted any increase in the base compensation
of any of its directors, officers, and employees outside the ordinary course of
business;

     (r) neither TIDC nor SCAC has adopted, amended, modified, or terminated any
bonus, profit sharing, incentive, severance, or other plan, contract, or
commitment for the benefit of any of its directors, officers, and employees (or
taken any such action with respect to any other employee benefit plan);

     (s) neither TIDC nor SCAC has made any other change in employment terms for
any of its directors, officers, and employees outside the ordinary course of
business;

     (t) there has not been any other occurrence, event, incident, action,
failure to act, or transaction outside the ordinary course of business involving
TIDC or any of the TIDC Subsidiaries;

     (u) neither TIDC nor SCAC has discharged a material Liability or Lien
outside the ordinary course of business;

     (v) neither TIDC nor SCAC has made any loans or advances of money;

     (w) neither TIDC nor SCAC has committed to any of the foregoing.

10

--------------------------------------------------------------------------------




3.16    Undisclosed Liabilities. Neither TIDC nor SCAC has any Liability (and
there is no basis for any present or future action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand against any of them giving
rise to any Liability), except for (i) Liabilities fully reflected or reserved
against in the SCAC Financial Statements and (ii) Liabilities that have arisen
after the date of the SCAC Interim Financial Statements in the ordinary course
of business (none of which results from, arises out of, relates to, is in the
nature of, or was caused by any breach of contract, breach of warranty, tort,
infringement, or violation of law).

3.17    Taxes. TIDC and SCAC have filed all federal, state and local Tax Returns
which are required to be filed by each of them. Since their inception, neither
TIDC nor SCAC has incurred any liability for Taxes except in the ordinary course
of business. TIDC and SCAC have paid or provided adequate reserves for all Taxes
which have become due for all periods prior to the date of this Agreement or
pursuant to any assessments received by it or which either TIDC or SCAC is
obligated to withhold from amounts owing to any employee, creditor or other
third party as at or with respect to any period prior to the date of this
Agreement. The federal income Tax Returns of TIDC and SCAC have never been
audited by any taxing authority. Neither TIDC nor SCAC has waived any statute of
limitations in respect of Taxes, nor agreed to any extension of time with
respect to a Tax assessment or deficiency.

3.18    Environmental Matters. Neither TIDC nor SCAC (i) is in violation of any
statute, rule, regulation, decision or order of any governmental agency or body
or any court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “Environmental Laws”), (ii) owns or operates any real property
contaminated with any substance that is in violation of any Environmental Laws,
(iii) is liable for any off-site disposal or contamination pursuant to any
Environmental Laws, and (iv) is subject to any claim relating to any
Environmental Laws; which violation, contamination, liability or claim has had
or could reasonably be expected to have a material adverse effect, individually
or in the aggregate on TIDC and/or SCAC; and there is no pending or, to CAUPO’s,
TIDC or SCAC’s knowledge, threatened investigation that might lead to such a
claim.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF MBPI AND TL

     MBPI and TL jointly and severally represent and warrant to CAOPU and TIDC
as follows: 4.1 Valid Corporate Existence; Qualification. MBPI is duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite power and authority to own, lease, use and
operate its properties and assets and to carry on its business as and in the
jurisdictions such properties and assets are owned, leased, used and operated
and as such business is presently conducted. MBPI is duly qualified, licensed,
authorized or admitted to do business and is in good standing under the laws of
each jurisdiction in which the ownership, use, operation or leasing of its
properties and assets, or the conduct or nature of its business, requires such
qualification, licensing, authorization or admission. MBPI has delivered to
CAOPU true and complete copies of MBPI’s certificate of incorporation and bylaws
and such other constituent instruments of MBPI as may exist, each as amended to
the date of this Agreement (as so amended, the “MBPI Constituent Instruments”).
The copies of the MBPI Constituent Instruments attached hereto as Schedule 4.1,
are true, complete and correct.

11

--------------------------------------------------------------------------------




4.2    Authority; Enforceability. MBPI and TL each have full power, authority
and legal capacity to enter into this Agreement and the other Transaction
Documents to which they are a party and to perform their respective obligations
hereunder and thereunder. The execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby have been duly and validly
authorized and approved by all required actions of MBPI’s board of directors and
stockholders and no other actions on the part of MBPI’s board of directors or
stockholders are necessary to authorize and approve this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby. This
Agreement has been duly executed and delivered by MBPI and TL, and constitutes
valid and binding obligations of MBPI and TL, enforceable against each of them
in accordance with its terms. At Closing, all other Transaction Documents to be
executed and delivered by MBPI and TL shall have been duly executed and
delivered by MBPI and TL. All other Transaction Documents executed and delivered
by MBPI and TL shall constitute valid and binding obligations of MBPI and TL,
enforceable against each of them in accordance with their terms.

4.3    Capitalization. MBPI has authorized (i) 20,000,000 shares of common
stock, par value $0.0001 per share, and (ii) 1,000,000 shares of preferred
stock, par value $0.0001 per share of which as of the date hereof 1,046,500
shares of MBPI Common Stock are issued and outstanding and owned by the
shareholders of record set forth in Schedule 4.3 (which list will be updated as
of the Closing Date by a faxed certified shareholder list from MBPI’s transfer
agent) (“MBPI Shareholders List”). Upon the Closing, MBPI shall have 1,715,500
shares of Common Stock issued and outstanding. No shares of preferred stock have
been designated or are issued or outstanding. MBPI has no outstanding options,
warrants, rights, calls, Purchase Rights and/or other direct and/or indirect
commitments or agreement to issue any other securities of MBPI. All of the
issued and outstanding shares of MBPI Common Stock are duly authorized and
validly issued and outstanding, fully paid and non assessable. All of the issued
and outstanding MBPI Common Stock has been issued in compliance with all
applicable Law. Except for the MBPI Shares to be issued to CAOPU at the Closing
pursuant to the terms of this Agreement, there are no subscriptions, options,
warrants, rights or calls, Purchase Rights or other commitments or agreements to
which MBPI is a party or by which any of its officers, controlling shareholders
and/or directors, or to MBPI’s best knowledge any of its affiliates is bound
regarding the issuance, transfer, or sale or other disposition of any class of
securities of MBPI, nor are there any preemptive rights or agreements,
arrangements or understandings to issue preemptive rights with respect to the
issuance or sale of MBPI Common Stock.

4.4    TL’s MBPI Shares. TL holds of record and owns beneficially 975,000 shares
of MBPI Common Stock and after giving effect to the Cancellation TL shall hold
of record and beneficially own 100,000 shares of MBPI Common Stock. Other than
the 975,000 shares of MBPI Common Stock owned by TL, TL owns no equity
securities of MBPI.

12

--------------------------------------------------------------------------------




4.5   Subsidiaries. There are no subsidiaries, corporations, partnerships or
other business entities controlled, directly or indirectly, by MBPI.

4.6   Real Property. MBPI owns no real property.

4.7    No Conflicts. Neither the execution and delivery by MBPI of this
Agreement and the other Transaction Documents, the consummation of the
transactions contemplated hereby or thereby, nor compliance by MBPI with any of
the provisions hereof or thereof (a) conflict with, or result in the breach of,
any provision of the MBPI Constituent Instruments, (b) conflict with, violate,
result in the breach or termination of, or constitute a default or give rise to
any right of termination or acceleration or right to increase the obligations or
otherwise modify the terms thereof under any material Permit or any Order to
which MBPI is a party or any material Contract to which MBPI or any of its
properties or assets is bound, (c) constitute a violation of any Law applicable
to MBPI or (d) result in the creation of any Lien upon the properties or assets
of MBPI.

4.8    Consents. Other than those which have been obtained by MBPI and TL, no
Consent is required on the part of TL or MBPI in connection with the execution
and delivery of this Agreement or the Transaction Documents, or the compliance
by TL and MBPI with any of the provisions hereof or thereof.

4.9    Litigation, Compliance with Law. There are no actions, suits,
proceedings, or governmental investigations (or any investigation of any self
regulatory organization) relating to MBPI, its securities or to any of its
properties, assets or business pending or, to the best of its knowledge,
threatened, or any order, injunction, award or decree outstanding against MBPI
or against or relating to any of its properties, assets or business. MBPI is
not, to the best of its knowledge, in violation of any law, regulation,
ordinance, order, injunction, decree, award or other requirements of any
Governmental Authority relating to its properties, assets or business.

4.10   Agreements and Obligations; Performance. MBPI is not a party to, or bound
by any: (i) Contract, arrangement, commitment or understanding which involves
aggregate payments or receipts in excess of $5,000; (ii) contractual obligation
or contractual liability of any kind to any MBPI stockholder; (iii) Contract,
arrangement, commitment or understanding with its customers or any officer,
employee, stockholder, director, representative or agent thereof for the
repurchase of products, sharing of fees, the rebating of charges to such
customers, bribes, kickbacks from such customers or other similar arrangements;
(iv) contract for the purchase or sale of any materials, products or supplies
which contain, or which commits or will commit it for a fixed term; (v) contract
of employment with any officer or employee not terminable at will without
penalty or premium or any continuing obligation of liability; (vi) deferred
compensation, bonus or incentive plan or agreement not cancelable at will
without penalty or premium or any continuing obligation or liability: (vii)
management or consulting agreement not terminable at will without penalty or
premium or any continuing obligation or liability; (viii) lease for real or
personal property (including borrowings thereon), license or royalty agreement;
(ix) union or other collective bargaining agreement; (x) agreement, commitment
or understanding relating to the indebtedness for borrowed money; (xi) contract
involving aggregate payments or receipts of $5,000 or more which, by its terms,
requires the consent of any party thereto to the consummation of the
transactions contemplated by this Agreement and the other Transaction Documents;
(xii) contract containing covenants limiting the freedom of MBPI to engage or
compete in any line of business or with any person in any geographic area;
(xiii) contract or opinion relating to the acquisition or sale of any business;
(xiv) voting trust agreement or similar stockholders’ agreement; (xiv) other
contract, agreement, commitment or understanding which materially affects any of
its properties, assets or business, whether directly or indirectly, or which was
entered into other than in the ordinary course of business.

13

--------------------------------------------------------------------------------




4.11   Permits and Licenses. MBPI is in compliance in all material respects with
all requirements, standards and procedures of the federal, state, local and
foreign governmental bodies which issued such permits, licenses, orders,
franchises and approvals.

4.12   Employees; Employee Benefit Plans. Except for TL, MBPI has no employees.
MBPI does not maintain any employee benefit plans and is not required to make
contributions to any “pension” and “welfare” benefit plans (within the
respective meanings of Section 4(2) and Section 4(1) of the Employee Retirement
Income Security Act of 1974, as amended).

4.13   SEC Reports. MBPI has filed in a timely manner with the SEC all reports
required to be filed pursuant to the Exchange Act (the “SEC Reports”) and is
“current” in its reporting obligations. As of their respective dates, the SEC
Reports comply in all material respects with requirements of the Securities Act
and Exchange Act and the rules and regulations promulgated thereunder and none
of the SEC Reports contained an untrue statement of a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

4.14   Financial Statements. The financial statements of MBPI included in the
SEC Reports (including in each case the related notes thereto) (the “MBPI
Financial Statements”) (i) are in accordance with the books and records of MBPI,
(ii) are correct and complete in all material respects, (iii) present fairly the
financial position and results of operations of MBPI as of the respective dates
indicated (subject, in the case of unaudited statements, to normal, recurring
adjustments, none of which were material) and (iv) have been prepared in
accordance with GAAP.

4.15   Officers and Directors. TL is the sole officer and director of MBPI.
Schedule 4.15 attached hereto sets forth a true and correct list of the officers
and directors of MBPI after the Closing.

4.16   Taxes. MBPI has filed all federal, state and local Tax Returns which are
required to be filed by it. Since its inception, MBPI has not incurred any
liability for Taxes except in the ordinary course of business. MBPI has paid or
provided adequate reserves for all Taxes which have become due for all periods
prior to the date of this Agreement or pursuant to any assessments received by
it or which MBPI is obligated to withhold from amounts owing to any employee,
creditor or other third party as at or with respect to any period prior to the
date of this Agreement. The federal income Tax Returns of MBPI have never been
audited by the Internal Revenue Service. MBPI has not waived any statute of
limitations in respect of Taxes, nor agreed to any extension of time with
respect to a Tax assessment or deficiency.

14

--------------------------------------------------------------------------------




4.17   Undisclosed Liabilities. MBPI has no Liabilities (and there is no basis
for any present or future action, suit, proceeding, hearing, investigation,
charge, complaint, claim, or demand against any of them giving rise to any
Liability), except for (i) Liabilities fully reflected or reserved against in
the Financial Statements and (ii) Liabilities that have arisen after the date of
MBPI’s unaudited balance sheet as of June 30, 2009 (the “Most Recent Balance
Sheet”) in the ordinary course of business (none of which results from, arises
out of, relates to, is in the nature of, or was caused by any breach of
contract, breach of warranty, tort, infringement, or violation of law).

4.18   Absence of Certain Events. Since its inception, MBPI has been conducted
solely in the usual and ordinary course. Without limiting the generality of the
foregoing, MBPI has not:

     (a) waived any right or rights of substantial value or paid, directly or
indirectly, any Liability before such Liability became due in accordance with
its terms;

     (b) other than in the ordinary and usual course of business, created any
Liability (whether absolute or contingent and whether or not currently due and
payable), or entered into or assumed any contract, agreement, arrangement, lease
(as lessor or lessee), license or other commitment otherwise than in the
ordinary and usual course of business; or

     (c) purchased, sold or transferred any assets other than in the ordinary
and usual course of the operations of MBPI; granted any security interest or
other lien or encumbrance affecting any of its assets or properties other than
in the ordinary and usual course of business and in amounts not material; or
amended any agreement or contract to which MBPI is a party or by which its
assets and properties are bound.

4.19   Adverse Developments. Since the date of the Most Recent Balance Sheet
there has been no material adverse change in the business, operations or
condition (financial or otherwise) of MBPI; nor has there been since such date,
any damage, destruction or loss, whether covered by insurance or not, materially
or adversely affecting the business, properties or operations of MBPI.

4.20   Actions and Proceedings. MBPI is not subject to any outstanding orders,
writs, injunctions or decrees of any court or arbitration tribunal or any
governmental department, commission, board, agency or instrumentality, domestic
or foreign, against, involving or affecting the business, properties or
employees of MBPI’s right to enter into, execute and perform this Agreement (or
any of the transactions contemplated hereby). There are no actions, suits,
claims or legal, administrative or arbitration proceedings or investigations,
including any warranty or product liability claims (whether or not the defense
thereof or liabilities in respect thereof are covered by policies of insurance)
relating to or arising out of the business, properties or employees of MBPI
pending or, to the best knowledge of MBPI, threatened against or affecting MBPI.

15

--------------------------------------------------------------------------------




4.21   Bank Accounts and Credit Cards. Set forth on Schedule 4.21 hereto, is a
true, complete and accurate list of all bank accounts, safe deposit boxes, and
credit or charge cards maintained by MBPI.

4.22   MBPI Shares. The MBPI Shares to be issued pursuant to this Agreement will
be duly authorized and reserved for issuance and when issued in accordance with
this Agreement, will be validly issued and outstanding, fully paid and non
assessable and vest in the holder thereof free and clear of any restrictions on
transfer (other than any restrictions under applicable state or federal
securities laws), Taxes, Liens, options, warrants, Purchase Rights, contracts,
commitments, equities, claims, and demands and will not be subject to any
pre-emptive or other similar rights.

4.23   Over-the-Counter Bulletin Board. The MBPI Common Stock is quoted on the
Over-the-Counter Bulletin Board (the “Bulletin Board”) under the symbol “MBPI,”
and MBPI has not received nor is it aware of any proceeding to prevent the
continued quotation of the MBPI Shares on the Bulletin Board.

4.24   Due Diligence. All documents and other materials relating to MBPI and
provided to CAOPU in connection with this Agreement are true and correct in all
material respects and do not contain any misstatement and/or omission.

4.25   No Registration Rights. No holder of MBPI securities has any registration
and/or similar rights at any time or under any circumstances which would require
MBPI to register MBPI Common Stock, or any other securities of MBPI, for sale
under the Federal securities laws.

4.26   Prior Sales of Securities. All prior sales of securities by MBPI were
either properly registered under the Federal and/or State Securities laws or
issued pursuant to an exemption therefrom and all such sales were all done in
accordance with all laws, rules and regulations and no person/entity has any
rescission and/or similar rights with respect to any MBPI Shares.

4.27   No Brokers. MBPI has not employed any broker, finder or similar agent
that would cause any brokerage, finder’s or placement fee or any similar
compensation in connection with this Agreement or any transaction contemplated
hereby.

4.28   Purchase Entirely for Own Account. The TIDC Shares proposed to be
acquired by MBPI hereunder will be acquired for investment for its own account,
and not with a view to the resale or distribution of any part thereof, and MBPI
has no present intention of selling or otherwise distributing TIDC Shares,
except in compliance with applicable securities laws.

4.29   Non-Registration. MBPI understand that the TIDC Shares have not been
registered under the Securities Act and, if issued in accordance with the
provisions of this Agreement, will be issued by reason of a specific exemption
from the registration provisions of the Securities Act which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
MBPI’s representations as expressed herein.

4.30   Environmental Matters. MBPI (i) is not in violation of any Environmental
Laws, (ii) does not own or operate any real property contaminated with any
substance that is in violation of any Environmental Laws, (iii) is not liable
for any off-site disposal or contamination pursuant to any Environmental Laws,
and (iv) is not subject to any claim relating to any Environmental Laws; which
violation, contamination, liability or claim has had or could reasonably be
expected to have a material adverse effect, individually or in the aggregate on
MBPI; and there is no pending or, to MBPI and TL’s knowledge, threatened
investigation that might lead to such a claim.

16

--------------------------------------------------------------------------------




ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF LFG AND PHOEBUS

LFG and Phoebus, severally, but not jointly, represent and warrant to MBPI as
follows:

5.1    Ownership of TIDC. Each of LFG and Phoebus holds of record and owns
beneficially the TIDC Shares set forth opposite each of their names on Schedule
2.1(a) hereto free and clear of any restrictions on transfer (other than any
restrictions under applicable state or federal securities laws), Taxes, Liens,
options, warrants, Purchase Rights, contracts, commitments, equities, claims,
and demands. Neither LFG nor Phoebus is a party to any option, warrant, Purchase
Right, or other contract or commitment (other than this Agreement) that could
require either LFG and/or Phoebus to sell, transfer, or otherwise dispose of any
TIDC Shares. Neither LFG nor Phoebus is a party to any voting trust, proxy, or
other agreement or understanding with respect to the voting of any capital stock
of TIDC. There are no outstanding stock appreciation, phantom stock, profit
participation, or similar rights with respect to TIDC. There are no voting
trusts, proxies, or other agreements or understandings with respect to the
voting of any capital stock of TIDC. Each of LFG and Phoebus has the power,
authority and legal capacity to sell, transfer, assign and deliver the TIDC
Shares set forth opposite each of their names on Schedule 2.1(a) as provided in
this Agreement, and such delivery will convey to MBPI good and marketable title
to such TIDC Shares, free and clear of all Liens.

5.2    Valid Corporate Existence; Qualification - LFG. LFG is duly organized,
validly existing and in good standing under the laws of the British Virgin
Islands and has all requisite power and authority to own, lease, use and operate
its properties and assets and to carry on its business as and in the
jurisdictions such properties and assets are owned, leased, used and operated
and as such business is presently conducted. LFG is duly qualified, licensed,
authorized or admitted to do business and is in good standing under the laws of
each jurisdiction in which the ownership, use, operation or leasing of its
properties and assets, or the conduct or nature of its business, requires such
qualification, licensing, authorization or admission. LFG has delivered to MBPI
true and complete copies of LFG’s Memorandum and Articles of Association and
such other constituent instruments of LFG as may exist, each as amended to the
date of this Agreement (as so amended, the “LFG Constituent Instruments”). The
copies of the LFG Constituent Instruments attached hereto as Schedule 5.2, are
true, complete and correct.

5.3    Valid Corporate Existence; Qualification - Phoebus. Phoebus is duly
organized, validly existing and in good standing under the laws of the British
Virgin Islands and has all requisite power and authority to own, lease, use and
operate its properties and assets and to carry on its business as and in the
jurisdictions such properties and assets are owned, leased, used and operated
and as such business is presently conducted. Phoebus is duly qualified,
licensed, authorized or admitted to do business and is in good standing under
the laws of each jurisdiction in which the ownership, use, operation or leasing
of its properties and assets, or the conduct or nature of its business, requires
such qualification, licensing, authorization or admission. Phoebus has delivered
to MBPI true and complete copies of Phoebus’ Memorandum and Articles of
Association and such other constituent instruments of Phoebus as may exist, each
as amended to the date of this Agreement (as so amended, the “Phoebus
Constituent Instruments”). The copies of the TIDC Constituent Instruments
attached hereto as Schedule 5.3, are true, complete and correct.

17

--------------------------------------------------------------------------------




5.4    Authority; Enforceability. LFG and Phoebus each have full power,
authority and legal capacity to enter into this Agreement and the other
Transaction Documents to which they are a party and to perform their obligations
hereunder and thereunder. The execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby have been duly and validly
authorized and approved by all required actions of LFG’s and Phoebus’ board of
directors and stockholders and no other actions on the part of LFG’s or Phoebus’
board of directors or stockholders are necessary to authorize and approve this
Agreement and the other Transaction Documents and the transactions contemplated
hereby and thereby. This Agreement has been duly executed and delivered by LFG
and Phoebus and constitutes valid and binding obligations of LFG and Phoebus,
enforceable against each of them in accordance with its terms. At Closing, all
other Transaction Documents to be executed and delivered by LFG and/or Phoebus
shall have been duly executed and delivered by LFG and/or Phoebus. All other
Transaction Documents executed and delivered by LFG and/or Phoebus shall
constitute valid and binding obligations of LFG and/or Phoebus, enforceable
against each of them in accordance with their terms.

5.5    No Conflicts. Neither the execution and delivery by LFG and Phoebus of
this Agreement and the other Transaction Documents, the consummation of the
transactions contemplated hereby or thereby, nor compliance by LFG and Phoebus
with any of the provisions hereof or thereof (a) conflict with, or result in the
breach of, any provision of either of the LFG Constituent Instruments or the
Phoebus Constituent Instruments, (b) conflict with, violate, result in the
breach or termination of, or constitute a default or give rise to any right of
termination or acceleration or right to increase the obligations or otherwise
modify the terms thereof under any material Permit or any Order to which either
LFG or Phoebus is a party or any material Contract to which LFG or Phoebus or
any of their respective properties or assets is bound, (c) constitute a
violation of any Law applicable to LFG or Phoebus or (d) result in the creation
of any Lien upon the properties or assets of LFG or Phoebus.

5.6    Consents. Other than those which have been obtained by LFG and/or
Phoebus, no Consent is required on the part of LFG or Phoebus to enable each of
them to enter into and deliver this Agreement or the Transaction Documents, and
to carry out all of the transactions contemplated hereby or thereby or the
compliance by LFG and Phoebus with any of the provisions hereof or thereof.

5.7    Purchase Entirely for Own Account. The MBPI Shares proposed to be
acquired by each of LFG and Phoebus hereunder will be acquired for investment
for its own account, and not with a view to the resale or distribution of any
part thereof, and neither LFG nor Phoebus has a present intention of selling or
otherwise distributing MBPI Shares, except in compliance with applicable
securities laws.

18

--------------------------------------------------------------------------------




5.8    Non-Registration. Each of LFG and Phoebus understands that the MBPI
Shares have not been registered under the Securities Act and, if issued in
accordance with the provisions of this Agreement, will be issued by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of LFG’s and Phoebus’ representations as expressed herein.

5.9    Accredited Investor. Each of LFG and Phoebus is an “accredited investor”
within the meaning of Rule 501 under the Securities Act and was not organized
for the specific purpose of acquiring MBPI Shares.

ARTICLE VI.
PRE AND POST CLOSING COVENANTS

6.1    Pre-Closing Covenants. The Parties agree as follows with respect to the
period between the execution of this Agreement and the Closing:

     (a) General. Each of the Parties will use his, her, or its best efforts to
take all actions and to do all things necessary, proper, or advisable in order
to consummate and make effective the transactions contemplated by this Agreement
and the other Transaction Documents (including satisfaction of the Closing
conditions set forth in Article VI below).

     (b) Preservation of Business. From the date of this Agreement until the
Closing Date, each of CAOPU, TIDC and MBPI shall operate their respective
business (which, with respect to TIDC, includes the businesses of the TIDC
Subsidiaries) only in the ordinary and usual course of business consistent with
past practice (provided, however, that MBPI shall not issue any securities or
incur any monetary obligations without the prior written consent of CAOPU), and
shall use reasonable commercial efforts to (a) preserve intact their respective
business organization, (b) preserve the good will and advantageous relationships
with customers, suppliers, independent contractors, employees and other Persons
material to the operation of their respective businesses, and (c) not permit any
action or omission which would cause any of their respective representations or
warranties contained herein to become inaccurate or any of their respective
covenants to be breached in any material respect.

     (c) Full Access. MBPI will permit representatives of CAOPU (including legal
counsel and accountants) to have full access at all reasonable times, and in a
manner so as not to interfere with the normal business operations of the MBPI,
to all premises, properties, personnel, books, records (including tax records),
contracts, and documents of or pertaining to MBPI.

     (d) Public Announcements. CAOPU and MBPI will consult with each other
before issuing, and provide each other the opportunity to review and comment
upon, any press release or other public statements with respect to the Agreement
and the transactions hereby and shall not issue any such press release or make
any such public statement without the prior written consent of the other
parties, except as may be required under applicable Law. Provided, however, with
respect to MBPI’s Current Report on Form 8-K filed with the SEC disclosing
MBPI’s entry into this Agreement, CAOPU and MBPI will consult with each other
before filing such Form 8-K and provide each other the opportunity to review and
comment upon, such Form 8-K and MBPI shall not file such Form 8-K with the SEC
without CAOPU’s prior written consent which shall not be unreasonably withheld.

19

--------------------------------------------------------------------------------




     (e) Fees and Expenses. All fees and expenses incurred in connection with
this Agreement shall be paid by the Party incurring such fees or expenses,
whether or not this Agreement is consummated.

     (f) Form 8-K Information. TIDC shall provide MBPI with such audited annual
and unaudited interim financial information, pro-forma financial information and
all footnotes thereto and auditor’s letters relating to the business of TIDC and
the TIDC Subsidiaries as may be requested by MBPI in order for MBPI to comply
with its reporting and disclosure obligations under the rules and regulations of
the SEC, including, but not limited to Regulation S-X and Form 8-K (the “Form
8-K Financial Information”), in connection with MBPI’s preparation of its
Current Report on Form 8-K, and any amendments thereto, regarding the Closing
(the “Form 8-K”). TIDC shall provide such Form 8-K Financial Information
promptly so as to allow MBPI and its regularly retained accounting firm (“MBPI’s
Accountant”) to: (i) review all financial statements relating to TIDC and the
TIDC Subsidiaries as shall be required to be included in said Form 8-K, and (ii)
timely file the Form 8-K. TIDC shall in a prompt and timely manner provide
MBPI’s Accountant with such management representations as may be requested by
MBPI’s Accountant in connection with its preparation of any financial statements
for TIDC relating to such Form 8-K. In addition, TIDC shall also provide to MBPI
such additional information regarding TIDC and the TIDC Subsidiaries that would
be required if MBPI were filing a general registration of securities on Form 10
under the Exchange Act (the “Form 8-K Business Disclosures”) as may be requested
by MBPI. CAOPU shall provide MBPI and its counsel with a draft of the Form 8-K
prior to the closing which shall be reasonably acceptable in form and substance
to MBPI and its counsel.

     (g) Appointment of Officers and Directors. TL shall take all action
necessary to have the persons designed by Caopu appointed as officers and
directors of MBPI, which shall be effective immediately upon the Closing.

     (h) Cancellation of TL’s MBPI Shares. TL and MBPI shall take all action
necessary to deliver to CAOPU a certificate representing 875,000 shares of the
MBPI Common Stock owned by TL for cancellation.

 

20

--------------------------------------------------------------------------------





6.2   Post-Closing Covenants.

     (a) Filing of Current Report on Form 8-K and Press Release. MBPI shall no
later than four (4) Business Days after the Closing file the Form 8-K with the
SEC.

     (b) Blue Sky Laws. MBPI shall take any action (other than qualifying to do
business in any jurisdiction in which it is not now so qualified) required to be
taken under any applicable state securities laws in connection with the issuance
of MBPI Shares in connection with this Agreement.

     (c) Quotations of MBPI Common Stock. MBPI shall use its best efforts and
take all actions necessary to maintain the quotation of its common stock on the
Bulletin Board or to become listed on a recognized exchange.

     (d) Exchange Act Filings. For a period of three years following the
Closing, MBPI shall use its best efforts to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by MBPI pursuant to the Exchange Act.

     (e) Internal Controls and Procedures. As soon as reasonably practicable
after the Closing, MBPI and TIDC will cooperate in good faith and use
commercially reasonable efforts to design, and MBPI will implement, maintain,
adhere to and enforce, a system of internal accounting and disclosure controls
and procedures that are effective in providing assurance regarding the
reliability of financial reporting and the preparation of financial statements
in accordance with GAAP, including policies and procedures that (i) require the
maintenance of records that in reasonable detail accurately and fairly reflect
the transactions and dispositions of the assets of MBPI, (ii) provide assurance
that transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that receipts and expenditures of MBPI
are being made only in accordance with appropriate authorizations of management
and MBPI’s board of directors, and (iii) provide assurance regarding prevention
or timely detection of unauthorized acquisition, use or disposition of the
assets of MBPI.

     (f) Asset Sale. MBPI and TL shall take all necessary actions to complete
the Asset Sale and shall complete the Asset Sale on or before the Closing Date.

     (g) Forward Split. MBPI shall use its best efforts to complete a forward
split of its issued and outstanding Common Stock at a ratio of thirteen (13)
shares of Common Stock for one (1) share of Common Stock (the “Forward Split”).
Immediately after completing the Forward Split, MBPI shall have a total of
25,725,000 shares of Common Stock issued and outstanding.

21

--------------------------------------------------------------------------------





ARTICLE VII.
CONDITIONS PRECEDENT TO CLOSING

7.1    CAOPU, LFG and Phoebus’ Conditions to Closing. The obligations of CAOPU,
LFG and Phoebus to consummate the transactions contemplated by this Agreement
are subject to the satisfaction of the following conditions on or before the
Closing Date:

     (a) Representations, Warranties and Covenants. The representations and
warranties of MBPI and TL in this Agreement shall be true and correct on the
Closing Date, and MBPI and TL shall have duly performed and complied with all
covenants and required by this Agreement to be performed or complied with by
them on or prior to the Closing.

     (b) Absence of Litigation. No action or proceeding shall be pending or
threatened by or before any court or other governmental body or agency seeking
to restrain, prohibit or invalidate the transactions contemplated by this
Agreement or which would adversely affect the right of CAOPU, LFG and Phoebus to
own the MBPI Shares.

     (c) Consents and Approvals. All (a) consents, (b) licenses, (c) other
orders or notifications of, or registrations, declarations or filings with, or
expiration of waiting periods imposed by, any applicable governmental or
judicial authority and (d) consents, approvals, authorizations or notifications
of any other third parties, all as required in connection with consummation of
the transactions contemplated by this Agreement, shall have been made or
obtained or shall have occurred.

     (d) Cancellation of TL’s Shares. TL and MBPI shall have cancelled the
875,000 shares of MBPI Common Stock beneficially owned by TL.

     (e) Approval of Assignment and Assumption Agreement and Asset Sale. MBPI
shall have obtained written consents from its board of directors and the
approval of its shareholders as required under applicable Law approving the
Asset Sale.

     (f) Director and Shareholder Consents. CAOPU, LFG and Phoebus shall have
obtained written consents of its board of directors and shareholders as required
under applicable Law approving, among other items, this Agreement, the other
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby.

     (g) Deliveries. The closing deliveries specified in Section 8.2 shall have
been made by MBPI.

7.2    MBPI and TL’s Conditions to Close. The obligations of MBPI and TL to
consummate the transaction contemplated by this Agreement are subject to the
satisfaction of each of the following conditions on or before the Closing Date:

     (a) Representations, Warranties and Covenants. The representations and
warranties of CAOPU and TIDC contained in this Agreement shall be true and
correct on the Closing Date, and CAOPU and TIDC shall have duly performed and
complied with all covenants and obligations required by this Agreement to be
performed or complied with by it on or before the Closing Date.

     (b) Absence of Litigation. No action or proceeding shall be pending by or
before any court or other governmental body or agency seeking to restrain,
prohibit or invalidate the transactions contemplated by this Agreement.

22

--------------------------------------------------------------------------------




     (c) Consents and Approvals. All (a) consents, (b) licenses, (c) other
orders or notifications of, or registrations, declarations or filings with, or
expiration of waiting periods imposed by, any applicable governmental or
judicial authority and (d) consents, approvals, authorizations or notifications
of any other third parties, all as required in connection with consummation of
the transactions contemplated by this Agreement, shall have been made or
obtained or shall have occurred.

     (d) Director and Shareholder Consents. MBPI shall have obtained written
consents of its board of directors and shareholders as required under applicable
Law approving, among other items, this Agreement, the other Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby.

     (e) Deliveries. The closing deliveries specified in Section 8.3 shall have
been made by CAOPU, LFG and Phoebus.

ARTICLE VIII.
CLOSING

8.1    Closing. The delivery of the TIDC Shares to MBPI and the delivery of the
MBPI Shares to CAOPU, LFG and Phoebus and the consummation of the other
respective obligations of the Parties contemplated by this Agreement will take
place at a closing (the “Closing”), which will be held at the offices of Gusrae,
Kaplan, Bruno & Nusbaum PLLC, 120 Wall Street, 11th Floor, New York, NY 10005 on
November 15, 2009, or another date (the “Closing Date”) and location as mutually
agreed upon by the Parties.

8.2    Deliveries by MBPI and TL. At the Closing, MBPI and TL will deliver or
cause to be delivered, unless waived by CAOPU, the following to CAOPU, LFG and
Phoebus:

     (a) this Agreement duly executed by MBPI and TL;

     (b) copy of the MBPI certificate of incorporation certified by the Delaware
Secretary of State;

     (c) good standing certificate from the Delaware Secretary of State;

     (d) certificates from an appropriate governmental official in each
jurisdiction in which MBPI is qualified or admitted to do business as a foreign
corporation to the effect that MBPI duly qualified or admitted in good standing
in such jurisdiction, all of such certificates to be dated within ten (10) days
before the Closing Date;

     (e) executed certificates of the secretary or other appropriate officer of
MBPI, dated the Closing Date, in form and substance reasonably satisfactory to
CAOPU, certifying (i) the resolutions of the board of directors of MBPI
authorizing the execution performance of this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby
certifying that they have not been rescinded or amended; (ii) as to the
incumbency of the officers of MBPI executing this Agreement, and/or any related
agreement, and including specimen signatures; (iii) that no vote, approval or
consent of any holder of capital stock of MBPI is required or necessary to
consummate the transactions contemplated by this Agreement or the other
Transaction Documents;

23

--------------------------------------------------------------------------------




     (f) certificates representing the MBPI Shares;

     (g) the corporate minute books and capital stock records of MBPI;

     (h) the Tax Returns of MBPI;

     (i) TL’s letter of resignation pursuant to which TL shall resign as an
officer and director of MBPI effective immediately upon the Closing;

     (j) the other Transaction Documents duly executed by the parties thereto;

     (k) 10b-5 Letters from each of the officers and directors of MBPI addressed
to CAOPU;

     (l) an opinion of MBPI’ Counsel dated the Closing Date addressed to CAOPU
with respect to, among other items under the applicable laws of the Delaware,
due authorization, valid issuance and non-assessability of the MBPI Shares and
MBPI’ authority to enter into this Agreement;

     (m) a Secretary’s Certificate dated the Closing Date in form and substance
satisfactory to CAOPU as to (i) the MBPI Constituent Instruments, (ii) the
resolutions of the board of directors and shareholders authorizing this
Agreement and the other Transaction documents, (iii) the incumbency and
signatures of the MBPI officers executing this Agreement and

     (n) a certificate executed by a duly authorized executive officer of MBPI
certifying completion of each of the matters listed in Sections 7.1(a) through
7.1(e) hereof.

8.3    Deliveries by CAOPU, LFG, Phoebus and TIDC. At the Closing, CAOPU, LFG,
Phoebus and TIDC will deliver or cause to be delivered, unless waived by MBPI
and TL, the following:

     (a) this Agreement duly executed by CAOPU, LFG, Phoebus and TIDC;

     (b) the other Transaction Documents duly executed by CAOPU, LFG, Phoebus
and or TIDC, as applicable;

     (c) certificates representing the TIDC Shares duly endorsed for transfer or
accompanied by executed stock powers;

     (d) Opinions of counsel from CAOPU’s, LFG’s and Phoebus’ British Virgin
Islands counsel and TIDC’s PRC counsel, dated the Closing Date with respect to,
among other items under the applicable laws of the British Virgin Islands and/or
the PRC: Each of CAOPUS’s, LFG’s, Phoebus’ and TIDC’s authority to enter into
this Agreement and the other Transaction Documents; the due authorization of the
TIDC Shares; CAOPU’s, LFG’s and Phoebus’ ownership of the TIDC Shares; TIDC’s
ownership of the SCAC Shares and TIDC’s and SCAC’s good standing, in form and
substance to satisfactory to MBPI and its legal counsel;

24

--------------------------------------------------------------------------------




     (e) 10b-5 Letters from each of the officers and directors of CAOPU, TIDC
and SCAC addressed to MBPI;

     (f) Secretary’s Certificates dated the Closing Date in form and substance
satisfactory to MBPI as to (i) the CAOPU, TIDC and SCAC Constituent Instruments,
(ii) the resolutions of the board of directors and shareholders of CAUPO
authorizing this Agreement and the other Transaction documents, (iii) the
incumbency and signatures of the CAOPO officers executing this Agreement; and

     (g) a certificate executed by a duly authorized executive officer of CAOPU
certifying completion of each of the matters listed in Sections 7.2(a) through
7.2(c) hereof.

ARTICLE IX.
INDEMNIFICATION

9.1    Indemnification by MBPI and TL. MBPI and TL shall, jointly and severally,
indemnify, defend and hold harmless CAOPU, LFG, Phoebus, TIDC and their
respective officers, directors, and Affiliates in respect of, and hold each of
them harmless from, against, and with respect to any and all Losses suffered,
incurred or sustained by any of them, or to which any of them becomes subject,
to the extent resulting from, arising out of or relating to any of the
following:

     (a) any and all violations of Laws by MBPI and/or TL, direct or indirect,
fixed, contingent, legal, statutory or contractual, which exist at or as of the
Closing Date or which arise after the Closing Date but which are directly and
primarily caused by acts, failures to act, transactions, services or state of
facts which occurred or existed on or before the Closing Date, whether or not
then known, due or payable;

     (b) any breach, in any material respect, or default, in any material
respect, in the performance by MBPI and/or any TL of any covenant or agreement
of any of them in this Agreement or the performance by MBPI and/or TL of any
covenant or agreement in this Agreement the performance of which was required by
this Agreement to be satisfied prior to the Closing;

     (c) any breach, in any material respect, by MBPI and/or TL of any of the
representations or warranties made by any of them in this Agreement; and

     (d) any broker’s or finder’s fee or any similar fee, charge or commission
incurred by MBPI and/or TL prior to or in connection with this Agreement, or any
of the transactions contemplated hereby.

25

--------------------------------------------------------------------------------




9.2    Indemnification by CAOPU and TIDC. CAOPU and TIDC shall, jointly and
severally, indemnify, defend and hold harmless TL, MBPI and MBPI’ officers,
directors, and Affiliates in respect of, and hold each of them harmless from,
against, and with respect to any and all Losses suffered, incurred or sustained
by any of them, or to which any of them becomes subject, to the extent resulting
from, arising out of or relating to any of the following:

     (a) any and all violations of Laws by CAOPU and/or TIDC, direct or
indirect, fixed, contingent, legal, statutory or contractual, which exist at or
as of the Closing Date or which arise after the Closing Date but which are
directly and primarily caused by acts, failures to act, transactions, services
or state of facts which occurred or existed on or before the Closing Date,
whether or not then known, due or payable;

     (b) any breach, in any material respect, or default, in any material
respect, in the performance by CAOPU and/or TIDC of any covenant or agreement of
any of them in this Agreement or the performance by CAOPU and/or TIDC of any
covenant or agreement in this Agreement the performance of which was required by
this Agreement to be satisfied prior to the Closing; and

     (c) any breach, in any material respect, by CAOPU and/or TIDC of any of the
representations or warranties made by any of them in this Agreement.

9.3    Other Remedies. The foregoing indemnification provisions are in addition
to, and not in derogation of, any statutory, equitable or common law remedy any
party may have as a result of a Loss.

9.4    Survival of Representations. All representations and warranties of the
Parties hereto contained in this Agreement or otherwise made in writing in
connection with the transactions contemplated hereby shall survive the execution
and delivery of this Agreement and the Closing and shall continue through and
including September 30, 2010, with the exception of the representations and
warranties set forth in Sections 3.6, 3.7 and 4.4 (Capitalization), Sections
3.17 and 4.16 (Taxes), and Sections 3.18 and 4.30 (Environmental Matters), which
shall have no expiration other than applicable statutes of limitation.

9.5    Notice and Opportunity to Defend. Promptly after the receipt by a Party
of notice of any action, proceeding, claim or potential claim (any of which is
hereinafter individually referred to as a “Claim”) which could give rise to a
right to indemnification under any subsection of Section 9 , the party receiving
such notice (an “Indemnified Party”) shall give prompt written notice to the
party or parties who may become obligated to provide indemnification hereunder
(the “Indemnifying Party”). Such notice shall specify in reasonable detail the
basis and amount, if ascertainable, of any claim that would be based upon the
Claim. The failure to give such notice promptly shall relieve the Indemnifying
Party of its indemnification obligations under this Agreement, unless the
Indemnified Party establishes that the Indemnifying Party either had knowledge
of the Claim or was not prejudiced by the failure to give notice of the Claim.
The Indemnifying Party shall have the right, at its option, to compromise or
defend the claim, at its own expense and by its own counsel, and otherwise
control any such matter involving the asserted liability of the Indemnified
Party, provided that any such compromise or control shall be subject to
obtaining the prior written consent of the Indemnified Party which shall not be
unreasonably withheld, conditioned or delayed. If any Indemnifying Party
undertakes to compromise or defend any asserted liability, it shall promptly
notify the Indemnified Party of its intention to do so, and the Indemnified
Party agrees to cooperate fully with the Indemnifying Party and its counsel in
the compromise of or defense against any such asserted liability. All costs and
expenses incurred in connection with such cooperation shall be borne by the
Indemnifying Party. In any event, the Indemnified Party shall have the right at
its own expense to participate in the defense of an asserted liability.

26

--------------------------------------------------------------------------------




 

ARTICLE X.
TERMINATION

10.1   This Agreement may be terminated at any time prior to the Closing:

     (a) by mutual written agreement of Parties;

     (b) by CAOPU if the Closing has not occurred by October 1, 2009 (the
“Termination Date”);

     (c) by any Party hereto if any Governmental Authority shall have issued an
order, decree or ruling or taken any other action permanently enjoining,
restraining or otherwise prohibiting the transactions contemplated by this
Agreement and such order, decree, ruling or other action shall have become final
and nonappealable.

10.2    Effect of Termination. Upon termination of this Agreement pursuant to
this Article 9, this Agreement shall be void and of no effect and shall result
in no obligation of or liability to any Party or their respective directors,
officers, members, managers, employees, agents or stockholders for damages,
penalties or liquidated damages; provided that if this Agreement is terminated
as a result of an intentional breach of any representation, warranty or covenant
in this Agreement, the Party who breached the representation, warranty or
covenant shall be liable to the other Parties for actual damages, including all
costs and expenses incurred in connection with the preparation, negotiation,
execution and performance of this Agreement. If any Party hereto shall terminate
this Agreement pursuant to the provisions hereof, such termination shall be
effected by notice to the other Parties specifying the provision hereof pursuant
to which such termination is made. In no event shall any party be entitled to
consequential damages, lost profits or special or punitive damages as a result
of the termination of this Agreement.

ARTICLE XI.
MISCELLANEOUS

11.1    Publicity. Each of the Parties shall consult with each other with
respect to the content of any press release, public statement or other publicity
concerning this Agreement or the transactions contemplated hereby, and except as
otherwise required by Law, after such consultation, any such press release and
other publicly shall be made only with the prior agreement of CAOPU and MBPI,
which agreement shall not be unreasonably withheld or delayed.

 27

--------------------------------------------------------------------------------





11.2    Assignment. Neither this Agreement nor any right created hereby shall be
assignable by any Party hereto.

11.3    Non-Waiver. The failure in any one or more instances of a Party to
insist upon performance of any of the terms, covenants or conditions of this
Agreement, to exercise any right or privilege in this Agreement conferred, or
the waiver by said Party of any breach of any of the terms, covenants or
conditions of this Agreement, shall not be construed as a subsequent waiver of
any such terms, covenants, conditions, rights or privileges, but the same shall
continue and remain in full force and effect as if no such forbearance or waiver
had occurred. No waiver shall be effective unless it is in writing and signed by
an authorized representative of the waiving Party. A breach of any
representation, warranty or covenant shall not be affected by the fact that a
more general or more specific representation, warranty or covenant was not also
breached.

11.4    Binding Effect; Benefit. This Agreement shall inure to the benefit of
and be binding upon the Parties hereto, and their successors and permitted
assigns. Nothing in this Agreement, express or implied, shall confer on any
Person other than the parties hereto, and their respective successors and
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

11.5    Notices. Any notice or communication must be in writing and will be
deemed given: (i) when delivered if delivered personally (including by courier);
(ii) on the third Business

Day after mailing, if mailed, postage prepaid, by registered or certified mail
(return receipt requested); (iii) on the day after mailing if sent by a
nationally recognized overnight delivery service which maintains records of the
time, place, and recipient of delivery; or (iv) upon receipt of a confirmed
transmission, if sent by telecopy or facsimile transmission. For purposes of
notice, the addresses of the parties shall be:

If to CAOPU, LFG, Phoebus and/or TIDC:

No. 2888 Qinghe Road  Development Zone Cao County  Shandong Province China 
Attention: Mr. Li Jinliang  Telephone: 86-530-3431658  Telecopy: 86-530-3431221 

                           With a copy to:
 
 

Gusrae, Kaplan, Bruno & Nusbaum PLLC  120 Wall Street  New York, NY 10006 
Attention: Lawrence Nusbaum  Telephone: (212) 269-1400 Telecopy: (212) 809-5449 

 

28

--------------------------------------------------------------------------------





If to TL and/or MBPI:

Mobile Presence Technologies, Inc.  at 51 Belmont Avenue  Northampton, MA 01060 
Attention: Timothy Lightman  Telephone: (917) 825-9093  Telecopy: None 


With a copy to:

Frank J. Hariton, Esq.  1065 Dobbs Ferry Road  White Plains, New York 10607 
Telephone: (914) 674-4373  Telecopy: (914) 693-2963 


11.6    Governing Law, Venue. This Agreement shall be governed solely and
exclusively by and construed in accordance with the internal laws of the State
of New York without regard to the conflicts of laws principles thereof. The
parties hereto hereby expressly and irrevocably agree that any suit or
proceeding arising directly and/or indirectly pursuant to or under this
Agreement shall be brought solely in a federal or state court located in the
City, County and State of New York. By its execution hereof, the parties hereby
covenant and irrevocably submit to the in personam jurisdiction of the federal
and state courts located in the City, County and State of New York and agree
that any process in any such action may be served upon any of them personally,
or by certified mail or registered mail upon them or their agent, return receipt
requested, with the same full force and effect as if personally served upon them
in New York City. The parties hereto expressly and irrevocably waive any claim
that any such jurisdiction is not a convenient forum for any such suit or
proceeding and any defense or lack of in personam jurisdiction with respect
thereto. In the event of any such action or proceeding, the party prevailing
therein shall be entitled to payment from the other party hereto of its
reasonable counsel fees and disbursements.

11.7    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

11.8    Facsimile Transmissions. This Agreement, the other Transaction Documents
and all agreements, documents and certificates delivered pursuant to this
Agreement and/or the other Transaction Documents or in connection with the
transactions consummated pursuant to this Agreement or the other Transaction
Documents may be executed by any Party and transmitted by such Party to any
other Party or Parties by facsimile, and any such document shall be deemed to
have full force and effect as if the facsimile signature or signatures on such
documents were original.

29

--------------------------------------------------------------------------------




11.9    Third Party Beneficiaries. None of the provisions of this Agreement or
any document contemplated hereby is intended to grant any right or benefit to
any person or entity which is not a party to this Agreement.

11.10    Headings. The article and section headings contained in this Agreement
are solely for the purpose of reference, are not part of this Agreement and
shall not in any way affect the meaning or interpretation of this Agreement.

11.11    Specific Performance. TL and MBPI acknowledge that the MBPI Shares are
unique and that if MBPI and TL fail to consummate the transactions contemplated
by this Agreement such failure will cause irreparable harm to CAOPU for which
there will be no adequate remedy at law. CAOPU shall be entitled, in addition to
its other remedies at law, to specific performance of this Agreement if MBPI
and/or TL shall, without cause, refuse to consummate the transactions
contemplated by this Agreement.

11.12    Severability. In the event that any provision in this Agreement shall
be determined to be invalid, illegal or unenforceable in any respect, the
remaining provisions of this Agreement shall not be in any way impaired, and the
illegal, invalid or unenforceable provision shall be fully severed from this
Agreement and there shall be automatically added in lieu thereof a provision as
similar in terms and intent to such severed provision as may be legal, valid and
enforceable.

11.13    Entire Agreement. This Agreement and the Schedules and Exhibits hereto,
constitute the entire contract between the Parties hereto pertaining to the
subject matter hereof, and supersede all prior and contemporaneous agreements
and understandings between the Parties with respect to such subject matter.

[Remainder of page intentionally left blank]

30

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to
be duly signed as of the date first above written.

 

Tianwei International Development Corporation By: /s/ Li Jinliang Name: Li
Jinliang  Title: Chairman and Chief Executive Officer    CAOPU Enterprise
Limited    By: /s/ Li Jinliang  Name: Li Jinliang  Title: Chairman and Chief
Executive Officer   


Mobile Presence Technologies, Inc.  By: /s/ Timothy Lightman Name: Timothy
Lightman  Title: President   


London Financial Group, Ltd.  By: /s/ Illegible Name:  Title: 



Phoebus Vision Investment Development Group Ltd. By: /s/ Han Xu Name: Han Xu 
Title: President 


/s/ Timothy Lightman  Timothy Lightman, individually 


31

--------------------------------------------------------------------------------




Schedule 2.1(a)      Entity   TIDC Shares   MBPI Shares   CAOPU   19,200 
 1,481,760   LFG   266   20,529   Phoebus   534   41,211 


32

--------------------------------------------------------------------------------

